Title: To George Washington from Brigadier General Nathanael Greene, 8 August 1776
From: Greene, Nathanael
To: Washington, George

 

Dear Sir
L. Island Wednesday [Thursday] Evening[8 August 1776] 9 oClock

Col. Varnum Reports from Red Hook about sun set and after as many as One hundred Boats were seen coming from Statten Island to the Ships full of Men. Three Ships went towards the Narrows previous to which about thirty Boats with Soldiers went on board them. From the best Observations made by Capt. Foster and others there is a general Imbarcation.
I have inclosd a Report from the Officer of one of Col. Hands out Guards—sent by Express this Evening. Your Excellency will pay the Attention the intelligence deserves. I am your Excellencys most Obedient Servant

Nath. Greene

